Title: From Thomas Jefferson to John Vaughan, 19 October 1825
From: Jefferson, Thomas
To: Vaughan, John


                        Dear Sir
                        
                            Monticello
                            Oct 19—25
                        
                    Raggi called on me yesterday and explained to me the contents of the two boxes of marble arrived at Philadelphia to my address from mr Appleton. the one containing a truncated column 32. I. high, 16 I. diam the other contains the base of the column. I have recieved no bill of lading from mr Appleton, nor other invoice but his general account which therefore I now inclose you. it is the upper article amounting to 46.D. mr Appleton calls it a Pedestal, because a bust is to be placed on it as a pedestal. this account will, I presume enable the Custom house to assess the duty, and if he will let me know the amount of duty, freight and all charges paid at Philadelphia they shall be immediately  remitted. he has done me that favor heretofore which makes me hope it may be done again. I would wish the boxes to be then shipped to Richmond to the address of Colo Bernard Peyton who will pay all subsequent expences and forward the articles to me. I trouble you with this negociation, because your letter is the only information I have on the subject, and for which I return you thanks with assurances of my constant friendship and respect
                        Th: Jefferson
                    P.S. written with a disorder’d Poly graph. I must pray the return of mr Appleton’s acct because I have no other evidence for settlement